                   LEE LITIGATION GROUP, PLLC
                            30 East 39th Street, Second Floor
                                    New York, NY 10016
                                      Tel: 212-465-1180
                                      Fax: 212-465-1181
                                 info@leelitigation.com

WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                                         June 27, 2019

Via ECF
The Honorable Frederic Block, U.S.D.J.
United States District Court, E.D.N.Y.
225 Cadman Plaza East
Brooklyn, NY 11201

                 Re:   Buchanan, et al. v. Pay-O-Matic Check Cashing Corp., et al.
                       Case No. 18 CV 885 (FB) (SMG)

Dear Judge Block:

         We represent Plaintiffs Buchanan, Figueroa, and Jones in the above-referenced action. This
letter is submitted on behalf of ourselves and Defendants’ counsel to request extension of the June
28, 2019 deadline to submit a proposed notice to collective action members. Extension of said
deadline until July 12, 2019 is respectfully requested.

       The proposed extension is necessary due to scheduling conflicts of counsel to the parties.
Due to these conflicts, the parties have not yet been able to resolve disputes as to the form of notice.
The extension sought here is also required due to the upcoming July 4 holiday. Due to personal
commitments relating to the holiday, counsel to the parties will not be able to complete their
negotiations over the notice until the July 12, 2019 deadline proposed herein.

       The extension will also allow the parties further opportunities to explore settlement. The
Buchanan Plaintiffs had engaged in class mediation at JAMS with Carol Wittenberg, a nationally
recognized mediator, on January 10, 2019. The settlement discussions are ongoing and the
additional time will allow Defendants to review and respond to various proposals on how to effect
a global resolution of the case, with the further assistance of Ms. Wittenberg or another mediator

       This is the second request to extend this deadline. The prior request was granted upon
consent of all parties.

       The Ottinger Firm, P.C., who represent Intervenor Carmen Luyando, oppose this request.

Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

cc:    All counsel via ECF
